Citation Nr: 1753848	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  09-28 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to initial disability rating in excess of 10 percent for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986 and from November 2004 to October 2007.  He also served in the Army reserves. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On March 29, 2017, the Board remanded this claim in light of the decision in Correia v. McDonald, 28 Vet. App. 158 (2016), to provide the Veteran with an adequate medical examination.  The examination was accomplished in April 2017.  See VA Knee and Lower Leg Conditions, Disability Benefits Questionnaire (DBQ).  The examiner was requested to provide certain range of motion testing with respect to the Veteran's knee joint.  Specifically, Correia requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  28 Vet. App. at 164, 168-70.

In her report, in response to the question of whether there was evidence of pain on passive motion testing, the examiner stated that such testing was not medically appropriate "in this setting," as there would be an, "increased risk of injury," by performing such testing.  (See VA Knee and Lower Leg Conditions, DBQ.  ).  The examiner does not explain this finding.  With respect to a VA examination, the examiner is required to provide a fully reasoned rationale for the opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner does not clarify why passive motion testing would increase a risk of injury in that particular setting, for example the nature of the setting and why it would risk injury to the Veteran.  The examiner also does not indicate whether or not another setting was available, which would be more appropriate in which to reschedule the Veteran.  As such, this examination is inadequate and further remand is required so that the Veteran may be afforded a new VA examination that complies with Correia and complies with the Board's March 2017 remand  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, another examination was accomplished in August 2017.  See VA Knee and Lower Leg Conditions DBQ.  The examiner here, addressed the Correia decision, however, this examination, did not comply with the mandates of Correia because it did not address active range of motion, nor weight bearing.  See August 2017 VA Knee and Lower Leg Conditions DBQ: Section XV - Remarks page 12.  The examiner stated:  "There is objective evidence of pain on passive range of motion testing of the left knee.  There is objective evidence of pain on non-weight bearing testing of the left knee was reported that the Veteran's left knee was normal."  Id. at 12.  Given that this opinion does not satisfy the requirements of Correia, remand is warranted for compliance with the March 2017 Board remand.  See Stegall v. West, 11 Vet. App 268, 271 (1998); 28 Vet. App. at 164, 168-70.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records which have not already been associated with the claims file since February 2016. 

2.  Afford the Veteran a VA examination with a qualified physician to determine the current severity of the service-connected left knee condition .  Access to the virtual claims folder, including a copy of this remand, must be provided to the examiner for review.  All indicated testing should be conducted.

Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  THIS INFORMATION MUST BE DERIVED FROM JOINT TESTING FOR PAIN ON BOTH ACTIVE AND PASSIVE MOTION, IN WEIGHT-BEARING, AND NONWEIGHT-BEARING, IN COMPARISON WITH THE OTHER LEG/KNEE.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

If testing cannot be performed, with respect to active and passive motion, the examiner should provide a clear explanation as to why testing cannot be performed, including whether or not there is a suitable setting in which to provide active or passive motion testing.

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




